Citation Nr: 0419271	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-25 494	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a July 1994 lumbar laminectomy, 
including peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

It appears that the veteran had active military service from 
May 1960 to August 1969.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 1995 
rating decision by the RO which denied benefits under the 
provisions of 38 U.S.C.A. § 1151, for residuals of a July 
1994 lumbar laminectomy, including peripheral neuropathy.

In August 1996, the veteran presented oral testimony before 
an RO hearing officer and in November 2000, the veteran 
offered testimony before the undersigned Veterans Law Judge.  
Transcripts of both hearings have been associated with the 
claims file.

In June 1999 and December 2000, the Board remanded the claim 
to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In response to the December 2000 Board remand, the veteran 
underwent VA examination in December 2002.  In its remand, 
the Board requested that the examiner be asked to address 1) 
whether the surgery in July 1994 made the veteran's back 
worse, and 2) would a hematoma the size of a lemon be an 
expected surgical consequence.  The examiner was also asked 
to state upon what medical evidence and medical principles 
the opinions were based.  Following the December 2002 VA 
examination, the examiner stated that clinically the veteran 
had advanced degenerative disc disease of the lumbar spine 
with facet joint arthritis and also scarring of the new roots 
with possibly arachonoiditis.  He reported that the latter is 
very likely to occur especially after a dural tear and spinal 
leaks and that the latter is a recognized complication of 
surgery though a remote one.  Of record is an RO internal e-
mail exchange which states that the December 2002 examination 
report did not address the questions outlined in the Board's 
December 2000 remand.  In the e-mail exchange, the questions 
were restated and someone wrote on the hard copy of the e-
mail exchange a response to the questions.  It is not clear 
whether the responses were done by a physician, as there is 
no signature associated with the responses.  Prior to an 
adjudication of the appeal, the Board must ensure compliance 
with the December 2000 remand instructions regarding the 
request for medical opinions.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, the claim must once again be remanded 
for the purpose of obtaining the medical opinions requested 
in the December 2000 Board remand.

In its December 2000 remand, the Board also requested that a 
physician interpret a March 1995 electromyograph (EMG).  This 
has not been accomplished.  This must also be accomplished 
prior to the Board's adjudication.  Id.

The Board noted its December 2000 remand that a February 1995 
VA examination report was in part illegible and requested 
that the RO obtain another copy.  The RO was not successful 
in obtaining the report.  Following a January 2004 
supplemental statement of the case, however, the veteran's 
wife submitted a legible copy of the February 1995 VA 
examination report.  To ensure that all due process 
considerations have been followed, the veteran should be 
issued a supplemental statement of the case (SSOC) which 
includes a discussion of the legible copy of February 1995 VA 
examination report.  

In March 2001, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter.  The notice 
letter is inadequate in the instant case as it fails to 
discuss the evidence needed to substantiate a claim under the 
provisions of 38 U.S.C.A. § 1151.  The veteran should be 
provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a July 1994 lumbar laminectomy, including 
peripheral neuropathy.  In this regard, the Board finds it 
noteworthy to mention that the provisions of 38 U.S.C.A. 
§ 1151 were amended during the course of the appeal.  The 
amended version of the law is more stringent and essentially 
requires that compensation under 38 U.S.C.A. § 1151 may be 
paid only if additional disability is the result of fault on 
the part of the VA in providing treatment or by an event 
which was not reasonably foreseeable.  This revised law was 
effective with respect to claims filed on or after October 1, 
1997.  The appellant's claim was filed in 1994, and thus the 
prior more liberal version of the law applies.  VAOPGCPREC 
40-97.  In a May 2003 supplemental statement of the case 
(SSOC), the RO evaluated the veteran's claim under the 
provisions of 38 U.S.C.A. § 1151 which was in effect for 
claims filed on or after October 1, 1997.  The RO must 
evaluate the veteran's claim under the pre-amended provision 
of 38 U.S.C.A. § 1151.

While the Board regrets further delay in adjudicating the 
appeal, the Board must ensure that the veteran has been 
afforded all appropriate due process considerations, to 
include making sure that the claim has been appropriately 
developed.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 
for residuals of a July 1994 lumbar 
laminectomy, including peripheral 
neuropathy, send an appropriate letter to 
the appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise the 
appellant of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain.  In the letter, 
the veteran should also be told to provide 
any evidence in his possession that 
pertains to his claim.

2.  Refer the claims file to a VA 
physician.  Ask the physician to perform a 
comprehensive review of the record, to 
specifically include medical records prior 
to July 1994, which addresses the veteran's 
lumbar radiculopathy and medical records 
following the July 1994 back surgery.  The 
Physician should address the following: 

a.  Did the veteran suffer an injury 
as a result of the July 1994 VA 
surgery?

b.  Did the July 1994 VA surgery 
aggravate the veteran's back 
condition?  In other words, did the 
July 1994 surgery make the veteran's 
back condition worse?  

c.  If the July 1994 VA surgery 
caused an injury or aggravated his 
back condition, does the veteran now 
have an additional disability as a 
result?  If so, the additional 
disability or disabilities should be 
reported.  In this regard, the 
physician should state whether the 
medical evidence shows that the 
veteran has a hematoma the size of a 
lemon due to the July 1994 VA 
surgery.

d.  If he does have additional 
disability due to the July 1994 VA 
surgery, the physician should state 
whether the additional disability or 
disabilities is an expected 
consequence of the July 1994 VA 
surgery.

e.  The physician should also 
interpret the March 1995 EMG.

f.  The physician should provide a 
complete rationale for all opinions 
given.

3.  After the foregoing, review the 
veteran's claim under the provisions of 
38 U.S.C.A. § 1151 which was in effect 
for claims filed in 1994.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



